Lehman, J. (dissenting).
The defendant, Adolph Heyms-
feld, was served with a summons and complaint in an action which the plaintiff attempted to bring. The summons and *482complaint named Abraham Heymsfeld as the defendant. Abraham Heymsfeld was the deceased father of Adolph Heymsfeld. The action was for goods sold and delivered, and all the transactions which were the basis of the action were had with Adolph Heymsfeld doing business under the name of A. Heymsfeld. Adolph Heymsfeld disregarded the service of the summons and complaint in which Abraham Heymsfeld was named as defendant and failed to appear upon the return day. Thereupon the plaintiff presented an affidavit that the summons and complaint had been served upon Abraham Heymsfeld, the defendant named therein, and obtained a judgment against him. Thereafter Adolph Heymsfeld, as executor of Abraham Heymsfeld, moved to vacate this judgment, fearing that it might operate as a charge against the estate of Abraham Heymsfeld. Hpon proof of these facts the trial justice directed or advised the plaintiff to make a counter motion for the amendment of the summons and complaint and the judgment changing the name “Abraham ” Heymsfeld to “Adolph ” Heymsfeld and then entered an - order granting the counter motion. The defendant appeals from this order on the ground that no power exists in the Municipal Court to make such an amendment.
If such power exists, it is by virtue of section 723 of the Code of Civil Procedure. That section, in somewhat different form, was originally section 149 of the “ Act to simplify and abridge the practice, pleadings and proceedings of the courts of this state ” (Laws of 1848, chap. 379): “ The: court may at any time in furtherance of justice and on such terms as may he proper amend any pleading or proceeding by adding or striking out the name of any party, or a mistake in any other respect, or by inserting other allegations material to the case, or by conforming the pleading or proceeding to the facts proved, whenever the amendment shall not change substantially the cause of action or defence.” The history of this section is illuminative upon the intent of the Legislature to which the courts must, if possible, give due effect. The act was the natural result of the democratic *483movement which had achieved such control of the Legislature and executive branches of the government that laws could" fairly be said to be made and executed for the benefit of the people and now sought to obtain the same result in the judicial branch by the abolition of technicalities which hampered the ideal administration of justice. The commissioners who framed that -statute reported to the Legislature upon this part of the act that “ no person under our system need be turned out of court or lose his remedy for variance of any kind. The first three sections provide for variances discovered at the trial and the rest provide for a means of amendment of the most liberal character, as liberal indeed as we could devise.” In spite of the fact, however, that the system of amendment was as liberal as the commissioners could devise, they learned within a year that the construction of the statute rested . upon a conservative body of, judges whose conception of an ideal justice was somewhat limited by their training -in the technicalities of the law and by their study of the opinions of the master minds of our jurisprudence, who saw in the intricate system of pleading and practice that had grown up under the common law a weave of perfect design. As' a result, in 1849, the commissioners presented to the Legislature a second report, amending section 149 in the following respects: by inserting the words, “ or by correcting a mistake in the name' of any party,” which had been omitted from the original statute by clerical error, and by omitting the qualification, “ whenever the amendment shall not change substantially the cause of action or defence.” The report states that this qualification “ is now omitted in consequence of an erroneous construction given'by one of the judges of the Supreme Court, by'which the cause of action is construed to mean the relief demanded instead of the injury which gave rise to the action. There is so little danger of the courts going too far in allowing amendments that the qualification can he omitted without dangerThese amendments were enacted and became part of section 113 of the Code of 1849. It appears, however, that though.in 1849 the Legislature thought that the quali*484fication could be omitted without danger, after two years’ experience, on further thought, it inserted again the omitted qualification. Act of July 10, 1851. In 1852 the section was again amended to substantially the same form in which it at present exists, except for the amendment of 1879 which is not material to the question at present under consideration.
There is ho. doubt in my mind but that under this section the court has the widest possible powers of amendment of any pleading, process or proceeding. There is, however, one necessary qualification, viz., no court can order an amendment unless it has jurisdiction of the subject-matter and .parties. Before the court can act in any way, it must acquire this jurisdiction. . “ Comprehensive as is the scope of section 723 of the Code, it cannot embrace a case of which the court has not jurisdiction nor make valid what is void.” Schoellkopf v. Ohmeis, 11 Misc. Rep. 253. In this case the defendant, Adolph Heymsfeld," has never appeared nor submitted to the- jurisdiction of the court, for his motion made as executor of Abraham Heymsfeld cannot be regarded as an appearance in his individual -capacity. The real question, therefore, in this ease is not whether the court has power under section 723 of the Code to permit the amendment in a summons of the name of the defendant, but whether the court has obtained any jurisdiction of the person of Adolph Heymsfeld, by service upon him of a summons and complaint in which the defendant is named as Abraham Heymsfeld. The plaintiff claims that this question has been authoritatively decided by the Court of Appeals in the case. of Stuyvesant v. Weil, 167 N. Y. 421. Previous to that decision the trend of opinion in our courts was that no substantial amendment in the name of a defendant in the summons could be made unless the defendant thereafter appeared. The earlier cases were, however, swept away by that decision. “ Their foundations were had long before sections 721 and 723 of the Code came into existence, as marking features of a distinct legislative policy to stop the sacrifice of things of real substance upon the altar of mere technicality and hence a discussion of them can serve no useful purpose.” *485That decision, however, is not directly in point in regard to the question before us.- In that case the action was brought in the Supreme Court, and in this case the action is brought in the Municipal Court. Aside from the differences recognized by our system of law between the presumptions that can be made as to the jurisdiction of courts of record and of courts not of record, section 72-1 of the Code is expressly made applicable only to courts of record; and, if by that section the technicalities of the law are swept aside as to courts of record, the statute fails to touch the courts .of limited statutory jurisdiction. While the Code provides that actions are commenced by the service of a summons, section 721 provides that “ In a court of record * * "x" the judgment shall not be stayed, nor shall any judgment of a court of record be impaired or affected by reason of either of the following imperfections, omissions, defects, matters, or things, in the process, pleadings or other proceedings: (1) For want of a summons or other writ; (2) For any fault or defect in process.” This section of the Code appears for the first time in the Code of 1876. ' It marks a distinct advance in the abolition of technicalities. The .earlier Code provided for the amendment of all errors but left open the .question of when and how the court acquired jurisdiction. The new provisions inserted in the Code of 1876 took note of the fact that the courts still applied technical rules as to the manner in which they obtained jurisdiction and they destroyed these technicalities in regard to the jurisdiction of courts of record. Thereafter courts of record could no longer consider whether or not a summons was served upon the defendant in the manner provided by statute, for the statute itself commanded that its judgments should not he impaired by any defect in the summons or even by the want of the summons. A court of record has jurisdiction, regardless of any technical omissions, provided the substantial right of the defendant to be apprised of the proceedings and to contest them in court is preserved. The jurisdiction of the Municipal Court is, however, limited and is acquired only where *486the preliminary requirements of the statute have been complied with. In that court an action must be begun by service of a summons “ addressed to the defendant by name, or if his name be unknown, by a fictitious name.” If we disregard this provision of the statute, we disregard not only the technical and well-estalished rules of the common law, but we also, in my opinion, disregard the plain command of the Legislature.
In the case under consideration it appears from the affidavits presented in behalf of the plaintiff by his attorney “ that all the transactions had herein were had with one A. Heymsfeld of Ho. 79 and 83 Fifth Avenue. Upon investigation- the City Directory showed that there was an Abraham Heymsfeld and an Adolph Heymsfeld at that address. That one of the letters written plaintiff in the controversy had with regard to the sale of the goods, the subject of this action, probably with the intent to deceive the plaintiff and to mislead the plaintiff, was signed ‘A. Heymsfeld per Adolph ■ Heymsfeld.’ Deponent, not then aware that said Abraham Heymsfeld was dead, naturally concluded Fat the person who had purchased the goods wa,s Abraham Heymsfeld by reason of the signature at the foot of the aforesaid letter.” Upon this statement it clearly appears that the plaintiff knew of the existence of the defendant Adolph Heymsfeld and knew his name; but, deceived by his acts, he thought that he had a cause against another person who was in fact no longer living. ■ He served upon the defendant a summons directed to a deceased person of another name and not to this defendant. This defendant was apprised of the fact that the plaintiff was deceived.as to the correct defendant but not that an action had been begun against him. If the summons had contained merely an error in the name of the person to whom it was directed, possibly the court would have obtained jurisdiction over a defendant served with the summons who was duly apprised that an action was begun against him in spite of the error in'the name; but, where the summons is directed by name to a person living or dead, *487actual or fictitious, and is served upon another person, the court fails.to obtain jurisdiction in the action, for no summons has been served upon the defendant addressed to him by name. • '
Judgment affirmed, with costs.